Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10679856. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1. The claim 18 of U.S. Patent No. 10679856 discloses the claim 1.

Regarding claim 4. The claim 18 of U.S. Patent No. 10679856 discloses the claim 4.



Regarding claim 16. The claim 18 of U.S. Patent No. 10679856 discloses the claim 16.

Regarding claim 17. The claim 18 of U.S. Patent No. 10679856 discloses the claim 17.

Regarding claim 18. The claims 18 and 20 of U.S. Patent No. 10679856 discloses the claim 18.

Claims 2-4, 7 and 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10679856 in view of Wu (US 20160141179). 

Regarding claim 2. The claim 18 of U.S. Patent No. 10679856 discloses the claim 1 except wherein the fin isolation structure is separated from the substrate by the isolation structure.
However, Wu discloses wherein the fin isolation structure 222 is separated from the substrate 102 by the isolation structure (Fig 2B: the unlabeled layer between 214 and 102).


Regarding claim 3. The claim 18 of U.S. Patent No. 10679856 discloses the claim 1 except further comprising an inter-layer dielectric (ILD) structure formed over the fin structure, the fin isolation structure and the isolation structure.
However, Wu discloses further comprising an inter-layer dielectric (ILD) structure 218 formed over the fin structure 206 (Fig 2B: area 210), the fin isolation structure and the isolation structure (Fig 2B).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 18 of U.S. Patent No. 10679856 to have the Wu’s device structure for the purpose of making highly integrated FinFET based device structure.  

Regarding claim 4. The claim 18 of U.S. Patent No. 10679856 discloses the claim 1 except further comprising an insulating structure formed over the metal gate structure, wherein an extending portion of the insulating structure is in direct contact with the fin isolation structure.
However, Wu discloses, further comprising an insulating structure 120 (Fig 2B: the 120 between 118 and 220) formed over the metal gate structure 220, wherein an extending portion (Fig 2B: the right side extending portion of 120 which is adjacent to 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 18 of U.S. Patent No. 10679856 to have the Wu’s device structure for the purpose of making highly integrated FinFET based device structure. 

Regarding claim 7. The claim 18 of U.S. Patent No. 10679856 discloses the claim 1 except further comprising: a source/drain (S/D) structure formed over the fin structure; and a contact etch stop layer (CESL) formed over the S/D structure, the fin isolation structure, and the isolation structure.
However, Wu discloses further comprising: a source/drain (S/D) structure 208 formed over the fin structure (Fig 2A); and a contact etch stop layer (CESL) 120 (Fig 2B/Fig 2C: the 120 above 118) formed over the S/D structure, the fin isolation structure, and the isolation structure (Fig 2A/Fig 2B/Fig 2C).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 18 of U.S. Patent No. 10679856 to have the Wu’s device structure for the purpose of making highly integrated FinFET based device structure. 

Regarding claim 8. The claim 18 of U.S. Patent No. 10679856 discloses the claim 1 except further comprising: a barrier layer formed over the S/D structure; and a contact formed over the barrier layer.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 18 of U.S. Patent No. 10679856 to have the Wu’s device structure for the purpose of making highly integrated FinFET based device structure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 20160141179).

Regarding claim 1. Wu discloses A fin field effect transistor (FinFET) device structure [0033], comprising:
a substrate 102;
a fin structure 206 (Fig 2B: area 210) formed over the substrate (Fig 2B);
an isolation structure (Fig 2B: the unlabeled layer between 214 and 102) formed over the substrate, wherein the fin structure protrudes from the isolation structure (Fig 2B);

a metal gate structure 220 formed over the fin structure and the fin isolation structure (Fig 2B).

Regarding claim 2. Wu discloses The fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein the fin isolation structure is separated from the substrate by the isolation structure (Fig 2A/Fig B).

Regarding claim 3. Wu discloses The fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising an inter-layer dielectric (ILD) structure 218 formed over the fin structure, the fin isolation structure and the isolation structure (Fig 2B).

Regarding claim 4. Wu discloses The fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising an insulating structure 120 (Fig 2B: the 120 between 118 and 220) formed over the metal gate structure, wherein an extending portion (Fig 2B: the right side extending portion of 120 which is adjacent to 222) of the insulating structure is in direct contact with the fin isolation structure (Fig 2B).

Regarding claim 7. Wu discloses The fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising:

a contact etch stop layer (CESL) 120 (Fig 2B/Fig 2C: the 120 above 118) formed over the S/D structure, the fin isolation structure, and the isolation structure (Fig 2A/Fig 2B/Fig 2C).

Regarding claim 8. Wu discloses The fin field effect transistor (FinFET) device structure as claimed in claim 7, further comprising:
a barrier layer 118 formed over the S/D structure (Fig 2C); and
a contact formed 122 over the barrier layer (Fig 2C).

Regarding claim 9. Wu discloses A fin field effect transistor (FinFET) device structure, comprising:
a substrate 102;
a fin structure 206 (Fig 2B: area 210) formed over the substrate (Fig 2B);
a fin isolation structure 214 (Fig 2B) formed over the substrate and adjacent to the fin structure;
metal gate structures 220 formed over the fin structure and the fin isolation structure (Fig 2A/Fig 2B); and
an insulating structure 120 (Fig 2B: the 120 between 118 and 220) formed over the metal gate structures (Fig 2A/Fig 2B: see the left side metal gates and right side metal gates), 


Regarding claim 10. Wu discloses The fin field effect transistor (FinFET) device structure as claimed in claim 9, wherein an upper portion (Fig 2B: the top portion of 218 above the top surface of 210) of the fin isolation structure is surrounded by the extending portion of the insulating structure (Fig 2B).

Regarding claim 13. Wu discloses The fin field effect transistor (FinFET) device structure as claimed in claim 9, further comprising gate spacers 222 covering sidewalls of the metal gate structures and the sidewalls of the extending portion of the insulating structure (Fig 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20160141179).


However, the ordinary artisan would have recognized the claimed range to be a result effective variable affecting to make proper dimension of FinFET device.  Thus, it would have been obvious that Wu’s range within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 12. Wu discloses The fin field effect transistor (FinFET) device structure as claimed in claim 9, wherein the extending portion of the insulating structure has a second width, and a ratio of a depth of the extending portion to the second width is in a range from about 0.0625 to about 20.
However, the ordinary artisan would have recognized the claimed range to be a result effective variable affecting to make proper dimension of FinFET device.  Thus, it 
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20160141179) in view of Hsu (US 20150021710).

Regarding claim 14. Wu discloses The fin field effect transistor (FinFET) device structure as claimed in claim 9, further comprising:
a source/drain (S/D) structure 208 adjacent to the metal gate structures (Fig 2A).
But Wu does not disclose an etch stop layer covering the S/D structure and a top surface of the fin isolation structure; and an inter-layer dielectric (ILD) structure formed over the etch stop layer.
However, Fig 8A of Hsu discloses an etch stop layer 48 covering the S/D structure 44 and a top surface of the fin isolation structure 34; and an inter-layer dielectric (ILD) structure 50 formed over the etch stop layer.
.   

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20150021710) in view of Wu (US 20160141179).

Regarding claim 15. Hsu discloses A fin field effect transistor (FinFET) device structure, comprising:
a fin structure 36 formed over a substrate 20;
a gate structure 42 formed over the fin structure (Fig 7B);
an insulating structure 48 formed over the gate structure (Fig 7B: 48 is laterally over the 42); and
a gate spacer 46 formed over a sidewall of the metal gate structure and a sidewall of the insulating structure (Fig 7B), 
wherein the sidewall of the gate structure is coplanar with the sidewall of the insulating structure (Fig 7B).
But Hsu does not disclose metal gate.
However, Wu discloses metal gate 220 [0037].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hsu’s device structure to have 

Regarding claim 16. Hsu in view of Wu discloses The fin field effect transistor (FinFET) device structure as claimed in claim 15, Hsu discloses further comprising:
an isolation structure 34 formed over the substrate (Fig 6), wherein the fin structure protrudes from the isolation structure (Fig 6); and
a fin isolation structure 40 formed over the isolation structure (Fig 6).

Allowable Subject Matter
Claims 5, 6 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a sidewall of the metal gate structure is coplanar with a sidewall of the extending portion”.

Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a top surface of the gate spacer is coplanar with a top surface of the insulating structure”.



Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the insulating structure further comprises extending portions, the metal gate structure is sandwiched between the extending portions of the insulating structure”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Changhyun Yi/Primary Examiner, Art Unit 2826